ORDER

PER CURIAM.
AND NOW, this 12th day of July, 2005, James Grafton Gore, Jr., having been disbarred from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland filed April 5, 2004; the said James Grafton Gore, Jr., having been directed on April 27, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James Grafton Gore, Jr., is disbarred from the practice of law in this Commonwealth, and he shall compy with all the provisions of Rule 217, Pa.R.D.E.